DETAILED ACTION
This Office Action is in response to the communication filed on 12/18/2020. 
The objections to claims 1-7 have been withdrawn in view of amendments and cancelation of the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Jeff Patterson (Reg. No. 67,429) on 02/12/2021.
The application has been amended as follows:
1. (Currently Amended) A non-transitory computer-readable storage medium having instructions stored thereon for providing device graphing services to a plurality of website hosts that includes a first website host and other website the instructions when executed by a processor of a computing device cause the computing device to perform actions comprising:
accessing user data that was provided by at least a portion of , the second ledger transaction is subsequent to the first ledger transaction in a sequence of the plurality of ledger transactions, wherein a first portion of 
generating a device graph based on the accessed user data, wherein the device graph includes a set of user nodes, a set of device nodes, and a set of graph edges that connects each user node of the set of user nodes to a corresponding subset of device nodes of the set of device nodes, wherein the generation of the device graph comprising determining each graph edge of the set of graph edges 
generating a first contribution metric for the first website host that indicates a contribution of the first website host to the device graph generation of the first contribution metric is based on a number of graph edges in the set of graph edges of the device graph, and the number of graph edges are determined based on one or more ledger transactions of the first portion of ledger transactions that is associated with the first website host; and
providing, to the first website host, and the first contribution metric.
3. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the actions further comprise:
in response to receiving a request for a verification of the first contribution metric, generating a zero knowledge proof of the first contribution metric; and
providing the zero knowledge proof of the first contribution metric to the first website host, wherein the first website host is enabled to evaluate the zero knowledge proof independent of access to a second portion of 
5. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the actions further comprise:
receiving a cryptographic key from the first website host;

employing the cryptographic key to decrypt the first portion of  to obtain a decrypted first portion of user data; and
aggregating the decrypted first portion of 
6. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein each of the plurality of website hosts is an operator of a separate online platform, and the user data provided by at least the portion of website hosts of the plurality of website hosts indicates user activity and device activity on at least a portion of 
7. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the set of user nodes includes a first user node and a second user node, the set of device nodes includes a first device node and a second device node, and the set of graph edges includes a first graph edge that deterministically connects the first user node to the first device node 
8-20. (Canceled).
Allowable Subject Matter
Claims 1, 3-7 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "generating a first contribution metric for the first website host that indicates a contribution of the first website host to the device graph relative to the other website hosts, wherein the generation of the first contribution metric is based on a number of graph edges in the set of graph edges of the device graph, and the number of graph edges are determined based on one or more ledger transactions of the first portion of ledger transactions that is associated with the first website host; and providing, to the first website host, the device graph and the first contribution metric" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/AMIE C. LIN/Examiner, Art Unit 2436